            Case 2:18-cv-00284-CMR Document 92 Filed 02/21/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                            MDL NO. 2724
IN RE: GENERIC PHARMACEUTICALS                              16-MD-2724
PRICING ANTITRUST LITIGATION                                HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:                                   Civil Action Nos.

Ahold USA, Inc., et al. v. Actavis Holdco U.S.,             18-2641
Inc., et al.

The Kroger Co., et al. v. Actavis Holdco U.S.,              18-284
Inc., et al.

Humana Inc. v. Actavis Elizabeth, LLC et al.                18-3299


                                                            ORAL ARGUMENT REQUESTED


               DEFENDANT IMPAX LABORATORIES, INC.’S MOTION TO
                DISMISS DIRECT PURCHASER PLAINTIFFS’, KROGER
               PLAINTIFFS’, AND HUMANA’S AMENDED COMPLAINTS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendant Impax Laboratories, Inc.

(Impax), by and through its undersigned counsel, respectfully moves to dismiss the following,

with prejudice:

       1.       Direct Purchasers’ First Amended Class Action Complaint, Ahold USA, Inc., et al.

                v. Actavis Holdco U.S., Inc., et al., No. 18-cv-2641 (ECF No. 11) (E.D. Pa. Dec.

                21, 2018), in its entirety;

       2.       Amended Complaint and Demand for Jury Trial, The Kroger Co., et al. v. Actavis

                Holdco U.S., Inc., et al., No. 18-cv-284 (ECF No. 37), with respect to Counts 1

                and 23; and

       3.       Amended Complaint, Humana Inc. v. Actavis Elizabeth, LLC, et al., No. 18-cv-

                3299 (ECF No. 29), with respect to Counts CVI-CX.
         Case 2:18-cv-00284-CMR Document 92 Filed 02/21/19 Page 2 of 4




       In support of this motion, Impax joins in and incorporates by reference Defendants’ Joint

Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims and the accompanying

memorandum of law.

       In further support of its motion to dismiss Direct Purchasers’ First Amended Class Action

Complaint and Count 23 of Kroger Plaintiffs’ Amended Complaint, Impax is filing

contemporaneously herewith its Memorandum of Law in Support of Its Motion to Dismiss

Direct Purchasers’ First Amended Class Action Complaint and Count Twenty-Three of Kroger

Plaintiffs’ Amended Complaint, which sets forth additional grounds for dismissal of those claims

against Impax.

       For the reasons set forth in the aforementioned memoranda of law, the Court should

dismiss the Direct Purchasers’ First Amended Complaint in its entirety, Counts 1 and 23 of

Kroger Plaintiffs’ Amended Complaint, and Counts CVI-CX of Humana Inc.’s Amended

Complaint, with prejudice, as to Impax. Pursuant to Rule 7.1(f) of the Local Rules of Civil

Procedure, Impax respectfully requests oral argument on this motion to dismiss.

Dated: February 21, 2019                     Respectfully submitted,

                                             /s/ Raymond A. Jacobsen, Jr.
                                             Raymond A. Jacobsen, Jr.
                                             Paul M. Thompson (Pa. No. 82017)
                                             Lisa A. Peterson
                                             MCDERMOTT WILL & EMERY LLP
                                             500 North Capitol Street, NW
                                             Washington, DC 20001
                                             Telephone: (202) 756-8000
                                             rayjacobsen@mwe.com
                                             pthompson@mwe.com
                                             lpeterson@mwe.com

                                             David L. Hanselman Jr.
                                             MCDERMOTT WILL & EMERY LLP
                                             444 West Lake Street
                                             Suite 4000
Case 2:18-cv-00284-CMR Document 92 Filed 02/21/19 Page 3 of 4




                           Chicago, IL 60605
                           Telephone: (312) 372-2000
                           dhanselman@mwe.com

                           Nicole L. Castle
                           MCDERMOTT WILL & EMERY LLP
                           340 Madison Avenue
                           New York, NY 10173
                           Telephone: (212) 547-5400
                           ncastle@mwe.com

                           Counsel for Impax Laboratories, Inc.
          Case 2:18-cv-00284-CMR Document 92 Filed 02/21/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.

                                                                    /s/ Raymond A. Jacobsen, Jr.
                                                                    Raymond A. Jacobsen, Jr.
